Citation Nr: 1617550	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO. 10-28 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1962 to May 1963.

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO decisions issued in January 2009, and July 2010. 

During his September 2015 video conference before the undersigned Veterans Law Judge (VLJ), the Veteran asserted that service connection was warranted for a traumatic brain injury and a psychiatric disorder. Additionally, in May 2012, the Veteran contended that an effective date earlier than May 2, 2003 was warranted for service connection for his headache disorder. In its October 2015 remand, the Board referred these matters for appropriate action and adjudication by the RO, but since that time initial adjudication of these matters has not been completed. As the Board still has no jurisdiction over those claims and they are not considered below, but are again referred to the RO for appropriate action. 38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is not rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disability.


CONCLUSION OF LAW

The criteria for TDIU have not been met at any time during the period on appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). A notice letter was sent to the Veteran in October 2009, prior to the initial adjudication of the claim for TDIU on appeal. The notice included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO. The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

During the September 2015 video conference, the undersigned VLJ explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position. See Bryant v. Shinseki, 23 Vet. App. 488 (2010). The conduct of the video conference was in accordance with 38 C.F.R. § 3.103(c)(2). There was no prejudice to the Veteran's claims as a result of the conduct of that hearing. See Bryant, 23 Vet. App. at 498 ((citing to 38 U.S.C.A. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

VA also has a duty to assist an appellant in the development of the claim. To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

VA has satisfied its duty to assist by associating records of private and VA treatment to the extent that such records have been identified by the Veteran - in addition to records from the Social Security Administration (SSA). These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board. The duty to assist was further satisfied by VA examinations in November 2008, April 2010, June 2012, and most recently in January 2016. Over the course of these examinations, examiners conducted physical examinations, were provided the claims file for review, recorded the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and provided factually supported and explained opinions. VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.

In October 2015, the Board remanded the issue of entitlement to TDIU for additional evidentiary and procedural development, including retrieval of VA treatment records and any non-VA records identified by the Veteran, completion of VA examination as necessary, and readjudication of the claim. The RO substantially complied with the October 2015 remand directives, and the Board may properly proceed with the decision below. See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

The Veteran contends that his service-connected disability - post-traumatic headache syndrome with blanking-out episodes - renders him unable to maintain gainful employment, and that he is entitled to a total disability rating based on individual unemployability. This is his only service-connected disability, and it has been rated 50 percent disabling throughout the period on appeal. A claim for TDIU is essentially an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule. Norris v. West, 12 Vet. App. 413, 420-21 (1999). 

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015). Where the schedular rating percentage requirements are not met, as they are here, entitlement to the benefits may be nonetheless considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disability. 38 C.F.R. § 4.16(b). The Board may refer the claim to the Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b), but such referral is only warranted if the Board finds the Veteran is unable to secure and maintain employment due to his service connected disability.

The Veteran has reported in both written statements to VA, and in oral testimony before the undersigned, that his service-connected headache syndrome causes him to be unable to maintain full-time and consistent employment. In July 2005, he informed VA that headaches cause him to need to lay down at least 4 times a week in a dark room. In an October 2009 statement, the Veteran reported that treatment reports confirm his history of blacking out three to four times a month "for at least the last four to five months." During his 2015 hearing, he stated that his occupational training and experience is as an engineer, primarily using computers for drafting and design work. He described it as "a very high stress level [job,] and when that gets to a certain point [he] blank[s]" due to headache symptoms. 

The Veteran's recent employment history, reflected on his October 2009 application for increased compensation based on unemployability, includes one to eight month periods of full-time employment as an engineering technician, with one to six month periods of no employment. When he was working, the Veteran indicating losing between two and fifteen days per year of work due to illness. He has suggested that the sporadic work history is evidence that he has not been substantially gainful employed during the period on appeal, noting in an October 2009 statement that since back surgeries in 1982, "all of [his] jobs have been short term because of [his] back condition." In January 2016 he further stated that "[s]ubstantive gainful employment should be employment that is continuous for a long length of time." 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In an April 2003 statement to VA, the Veteran reported that headache and blackout symptoms had "increased in severity to the point that [he] sometimes cannot see," with blackouts lasting from two to ten hours at a time. He was "to the point now where [he] can no longer work."

In a July 2003 Social Security Disability Evaluation, the Veteran reported experiencing constant headaches which made thinking difficult due to pain. His blackout episodes came at any time, and he could not move or function when they happened. The Veteran was unable to state the frequency that they occurred, but noted that he had not had one over the past month. He also stated that it was due to his back pain that he stopped working, and that he had been an engineering technician when he was still employed. His work history included working as a body and fender repairman, a painter, a power lineman, a sealer for Boeing, and a building contractor.

During a September 2003 general medical VA examination, the Veteran reported that he was unable to work due to a combination of back pain and posttraumatic stress disorder (PTSD) symptoms; his last job had been in March 2003. In a mental health VA examination in August 2003, the Veteran was described as having "positive neurologic and orthopedic [symptoms]," making it "extremely difficult for him to work." The examiner stated that "[o]verall his greatest disability appears to be related to his back pain," and that "he probably could work if his back was repaired." The examiner questioned the underlying source of the Veteran's blackouts, but opined that whether they were psychiatric or neurologic in nature, the symptoms would result in a "severe to total occupational impartment."

In October 2004, the Veteran stated that he initially had headaches once every six weeks to three months, but that over the last seven to eight months the frequency had increased to daily. The Veteran associated headaches with "blackouts," and up to twice weekly he had periods, lasting for up to several days, which he could not account for. On neurologic examination in September 2008, the Veteran endorsed back pain and lower extremity weakness, and he was using a flat-wheeled walker for mobility due to these symptoms. The examiner states that he "has been unable to work since 2003 due to lower extremity weakness," noting that he "previously worked as an [engineer]."

The Veteran was followed for headaches at a VA headache clinic, where he was receiving continuous medication for headache symptoms. During treatment in 2005, he reported having three severe headaches per month; in April 2006, his wife confirmed that number. She noted that he took medication for his headaches and suggested that they were prostrating in nature. During a September 2008 VA neurologic examination, the examiner stated that the Veteran appeared to be severely impaired by his headaches, and in August 2009, a VA neurologic consultant stated that his headaches were severe.

On neurologic consultation in August 2009, the Veteran reported a history of symptoms "consistent with vasovagal syncope/presyncope related to severe pain from acute exacerbation of [chronic daily headaches]." The Veteran reported "that these spells still occur once weekly but they are always accompanied by a [headache] that he knows is about to reach maximal intensity." He is then able to pull over if driving, or lay down at work if needed, to rest during the "spell of 3 - 15 [minutes] during which he can't think because of the pain and often can't remember what happened during this time."

On VA examination in December 2009 the Veteran was diagnosed with chronic tension headaches. The examiner commented that the Veteran was normal on neurological examination, and reviewed past magnetic resonance imaging (MRI) and neurological evaluations, finding them to be normal as well. She stated that it was "not possible to comment on the claim of 'blanking out episodes' without resorting to mere speculation." An "examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation," Jones v. Shinseki, 23 Vet. App. 382, 391 (2010), and "VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant." The examiner's statement that it was "not possible" to comment, rather than indicating merely the she could not comment, on "blanking out" episodes, reflects that remand for additional examination would be unproductive. The examiner concluded that the Veteran's service-connected headache disorder "would not limit any type of employment," while recognizing the Veteran's assertions "that he is no longer able to perform his job with [an electric] company due partially to his headache severity and chronicity." In an addendum opinion, she reiterated that "[t]his condition would not limit any type of employment."

In June 2012, during a VA examination for traumatic brain injury, the examiner stated that the Veteran's headaches may cause increased absenteeism but did not otherwise affect his ability to work, noting that they were prostrating in nature and occurred more than once a month. Subjective symptoms affecting the Veteran that did not interfere with work included mild or occasional headaches with mild anxiety. In September 2013, a VA examiner opined that the Veteran's nonservice-connected cervical spine condition impacted his ability to work, with symptoms such as headaches aggravated by neck pain.

In January 2016, a vocational rehabilitation note reflects the Veteran's report that he completed several associates degrees, worked at a high school, and later part time at an engineering firm. He was experiencing severe headaches with associated blackouts during this time and began to see a physician for these in 2003. Subjective symptoms moderately interfered with work and included headaches, nausea and photophobia four days per week, requiring the Veteran to lie down and rest. With severe headaches, he had to stop what he is doing and go into a cool, dark room and lay down. This occurred up to four days per week, with blackouts two to three times per week.

In his March 2010 notice of disagreement, the Veteran reported that "[b]ecause of his blank outs [he is] no good in an office as a lot of work does not get done during these spell," and that he is otherwise unable accomplish tasks such as a "survey field inspection, field survey, or field satellite survey (all of these over rough natural terrain), all of which [were] a large part of [his] jobs (when [he] could work)." Parenthesis original. He reiterated that he "cannot do the rough country walking and packing equipment in the field," and questioned what he could "be doing with [his] education in [his] field."

The Veteran is competent to report symptoms he believes are affecting his ability to work to the extent that they are capable of lay observation. Layno v. Brown, 6 Vet. App. 465 (1994). This includes his repeated initial reports that he no longer works primarily due to his nonservice-connected back pain. However, determining whether a given disability - including post-traumatic headache disorder with associated blanking-out episodes - prevent him from working is a complex medical determination well beyond the scope of his lay competence. The opinions of VA examiners, however, are highly probative as they were rendered by competent medical professionals, after physical evaluations and consideration of the Veteran's educational and occupational histories, and consistently agree that the Veteran's unemployability is not due entirely to his service-connected headache disability.

The competent and probative evidence of record regarding the Veteran's employability comes from VA examiners who agree that the Veteran's single service-connected disability does not render him unable to secure and follow a substantially gainful occupation. Although the August 2003 examiner alone indicated that the Veteran's blackouts cause a "severe to total occupational impartment," the weight of the evidence nonetheless indicates that in the absence of his nonservice-connected back symptoms, headaches and blackouts alone have not resulted in individual unemployability.

The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and entitlement to TDIU - including under the extraschedular provisions of 38 C.F.R. § 4.16(b) - is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

TDIU is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


